DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6, 21 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The method for forming a frozen foamed food product of Independent claim 6 defines over the prior art of record since though the prior art 20070071866 and 3360384 teach foamed frozen food products, the prior art does not teach, suggest or render obvious wherein the rate of heat transfer from the bits to the partially frozen foam product and the rate of increase of the viscosity of the partially frozen foam product are controlled by controlling the rate of heat transfer between the bits and the product, into which the bits are added, q/t to a value between 0.75 and 1.25 BTU per minute per pound of the product in accordance with the equation

    PNG
    media_image1.png
    116
    401
    media_image1.png
    Greyscale

wherein k is the heat transfer coefficient in BTU per feet per degree Fahrenheit per minute for the heat transfer between the hits and the rest of the ice cream, p is the density of the ice cream in pounds per cubic feet, %SS is the weight percentage of the side stream to the total stream, r is the radius of a bit in the shape of a sphere, Tsub ice cream is the temperature of the ice cream in degrees Fahrenheit, and T sub bits is the temperature of the bits in degrees Fahrenheit and then hardening the further frozen foam product by further chilling it under further chilling conditions to freeze additional liquid therein, thereby forming a frozen foamed food product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792